Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 6, 7, 14-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeisel (US 20200203421 A1) .
In regard to claim 9 Zeisel teaches  light-emitting diode (LED) assembly [see Fig. 2]  comprising:
a plurality of LED cells [ see paragraph 0113 “following examples will explain how video walls designed for active matrix operation”], each of which includes
an LED [“ LED layer sequence 10 is based, for example, on GaN and comprises a p-doped first semiconductor layer 12, an n-doped second semiconductor layer 14 and an active region 13”] including an LED layer [14] including a III-V compound semiconductor and having a first sidewall [right] and a second sidewall [left] opposite the first sidewall, and 
a transistor [“FET 20 with a gate layer 22 and a channel layer 23” see Fig. 7] including a drain region [“second electrode 15 through which a voltage can be applied to the LED layer sequence 10” i.e. 
wherein the second sidewall of the LED layer is free [see that 15 only touches the right side of 14] of the drain region; and
a driving circuit [see Fig. 7 see circuit] is configured to drive the LED cells.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 20210143299 A1) hereafter referred to as Cho .
In regard to claim 13 Cho teaches a method of manufacturing a light-emitting diode (LED) cell [see Fig. 1, see paragraph 0050 “referring to FIG. 1, a method of manufacturing a micro-LED-based display”], the method comprising:
forming an LED [see S130 see see paragraph 0072 “light emitting layer 142 may include at least one selected from the group consisting of GaN, GaNP, GaNAs, GaNSb, AlGaN, BAlGaN, GaAlNP, GaAlNAs, InAlGaN, GaAlNSb, GaInNP, GaInNAs, and GaInNSb, and may desirably include InGaN, or InGaN/GaN” “3D structure 141” “3D structure n-GaN may be grown” “p-type semiconductor layer 143 may include a p-type gallium nitride semiconductor” ] of the LED cell over a substrate [see paragraph 0053 “substrate 110 may be properly selected based on a field of application of the micro-LED, and may include, but is not limited to, for example, at least one of sapphire (Al.sub.2O.sub.3), Si, SiC, GaN, GaAs, and AlN”], wherein forming the LED includes growing a III-V compound semiconductor on the substrate; and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartensveld et al. (US 20200066786 A1) hereafter referred to as Hartensveld in view of Moradi et al. (US 20190114970 A1) hereafter referred to as Moradi.
In regard to claim 1 Hartensveld teaches a light-emitting diode (LED) assembly [see Fig. 4, see Figs. 1-4 see paragraph 0050 “method is the same as illustrated and described with reference to FIGS. 2A-2F except as otherwise illustrated”] comprising: 
a plurality of LED cells [see paragraph 0019 “example of a nanowire array system” “pixel array”],  each of which includes: 

a first LED layer [“layer 8 of the field effect transistor (FET) or other device driver or switch is an electron rich drain region” see paragraph 0029 “layer 8 is an n-type GaN layer”] including a III-V compound semiconductor,
a second LED layer [“layer 10 is a p-GaN region 10 or anode region for the LED”] over the first LED layer, and
an LED electrode [see paragraph 0039 “an exposed surface of the p-GaN layer 10 may be patterned through a metal lift-off process to deposit Ni or other conductive material”] over the second LED layer, wherein the first LED layer is free [see Fig. 4, Fig. 1C see 8 is common to FET and LED]  of an LED electrode; and
a transistor [see Fig. 1C see paragraph 0025 “field effect transistor (FET) or other device driver or switch comprising layers 6, 7, and 8”] including a drain region connected to the first LED layer; and 
but does not actually illustrate “a driving circuit is configured to drive the LED cells”.
However see paragraph 0047, 0026 “the gate metal or conductive layer 14 and drain metal or conductive layer 15 are alternatively addressed in rows and columns” “Brightness levels can for example be changed through electrical biases to conductive layer 14 and/or conductive layer 15”  “In this example, the FET is coupled to control an operational state, i.e. an on state or an off state in this example, of the LED in each nanowire light emitting switch device 11, although other types of drivers or switches may be used”.
See Moradi Fig. 1 see that 101 and 102 are drivers to provide supply and gate drive signals see paragraph 0053  “gate driver 102 with the plurality of control lines 144 connected thereto may also be referred to herein as the gate driver circuit” “gate (address) driver 102 to select the pixel circuits 200 in the display panel 107 on row by row basis”. 

Thus it would be obvious to modify Hartensveld to include “a driving circuit is configured to drive the LED cells”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to provide gate signals to the FET to control an operational state, i.e. an on state or an off state of the LED.
In regard to claim 2 Hartensveld and Moradi as combined teaches wherein the second LED layer covers [see Hartensveld  Fig. 4] opposite end portions of a top surface of the first LED layer.
In regard to claim 3 Hartensveld and Moradi as combined teaches wherein the second LED layer further covers an intermediate portion [see Hartensveld  Fig. 4] of the top surface of the first LED layer between the opposite end portions of the top surface of the first LED layer.
In regard to claim 4 Hartensveld and Moradi as combined teaches further comprising a light-generating layer [see Hartensveld  Fig. 4 see paragraph 0030 “layer 9 is a multiple quantum well (MQW) region 9 with for example InGaN or AlGaN quantum wells ...”] between the first and second LED layers and covering opposite end portions of a top surface of the first LED layer.
In regard to claim 5 Hartensveld and Moradi as combined teaches  wherein the light-generating layer further covers an intermediate portion [see Hartensveld  Fig. 4 see paragraph 0030 “layer 9 is a multiple quantum well (MQW) region 9...”] of the top surface of the first LED layer between the opposite end portions of the top surface of the first LED layer.
In regard to claim 8 Hartensveld and Moradi as combined teaches  wherein the drain region is free [see Fig. 4, Fig. 1C see 8 is common to FET and LED]  of a drain electrode.

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeisel  in view of Jeong et al. (US 20200273397 A1) hereafter referred to as Jeong .
In regard to claim 10-12 Zeisel does not teach further comprising a passivation layer covering the entire drain region of the transistor.
See Jeong Fig. 7 see “passivation layer 1890” covers everything including “light-emitting elements 300” “first gate electrode 1250 may overlap with the first semiconductor region 1110 to form the channel region or the gate electrode of the first transistor TR1” etc.
Thus it would be obvious to modify Zeisel to include further comprising a passivation layer covering the entire drain region of the transistor.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is protect the device using passivation layer.
In regard to claim 11 Zeisel and Jeong as combined teaches further comprising:
a source region [see Fig. 2 see source side is to the right of the gate 25 see channels 23 see “channel electrode 24”] of the transistor;
a passivation layer [see combination Jeong] over a top surface of the source region; and
a source electrode [see “channel electrode 24”] over the top surface of the source region, wherein the passivation layer and the source electrode cover [see combination Jeong] the entire top surface of the source region.
In regard to claim 12 Zeisel and Jeong as combined teaches further comprising:
a passivation layer [see combination Jeong] over a top surface of the LED; and
an LED electrode [“first electrode 11”] over the top surface of the LED, wherein the passivation layer and the LED electrode cover [see combination Jeong] the entire top surface of the LED.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818